Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2002/0172571) in view of Akaba (US 5,065,162).
Regarding 1, Lawrence disclose a transportation system (seen in fig 2) to transport one or more persons, one or more objects, or a combination of persons and objects, the system comprising: 
a pod (12, fig 1) comprising: 
a frame (16, fig 1); 
an interior space (44, fig 3) formed in the frame and configured to house the one or more persons or objects; 
a plurality of vehicle (24, 22, fig 1) each configured to individually connect to and transport the pod, each of the vehicles comprising: 
a base (30, fig 3) configured to support the pod and position the interior space for transport. 

a plurality of pods (12, fig 2), each of the pods comprising: 
wall segments that extend around and form an interior space (44, fig 3)  that is configured to house one or more persons, objects, or a combination of persons and objects; 
a plurality of vehicles (24, 22, fig 1) each configured to connect to and transport one or more of the pods, each of the vehicles comprising: 
a base (30, fig 3) configured to support one or more of the pods; 
the plurality of vehicles configured to transport the one or more pods (seen in fig 3) by two or more different modes of travel.

Lawrence does not disclose pod connectors.
However, Akaba et al. teach one or more pod connectors (13a-b, fig 2) positioned on the frame;
one or more vehicle connectors (13a-b, fig 2) positioned on the base and configured to engage with the one or more pod connectors to attach to the pod;
one or more pod connectors (13a-b, fig 2) positioned on one or more of the wall segments;
one or more vehicle connectors (13a-b, fig 2) positioned on the base and configured to engage with the one or more pod connectors of the one or more pods;
at least one of the vehicles (1, fig 1) configured to transport the pod by land and at least one of the vehicles configured to transport the pod by air.


Regarding 2, Lawrence also disclose the frame further comprises wall segments (46, fig 3) that extend around and enclose the interior space.

Regarding 4, Lawrence also disclose a first one of the vehicles comprises wheels (24, fig 1) that are driven by an engine or propulsion system to transport the pod over land, and a second one of the vehicles comprises an aircraft engine and wings to transport the pod through the air.

Regarding 5, Akaba et al. also teach at least one of the one or more pod connectors (13a-b, fig 2) and at least one or more of the vehicle connectors are configured to provide electrical power from the vehicle to the pod.

Regarding 8, Lawrence also disclose a heating and ventilation system on the vehicle that supplies conditioned air to the pod when the pod is attached to the vehicle.

Regarding 9, Akaba et al. also teach a first power source (9, fig 1) in the pod that supplies power to the pod and a second power source in each of the vehicles that supplies 

Regarding 11, Lawrence also disclose a first one of the pods comprises a first size and a second one of the pods comprises a different second size (seen in fig 1), with each of the first and second ones of the pods configured to be connected to one or more of the vehicles.


Regarding 12, Akaba et al. also teach each of the vehicles further comprises a communication system (7a, fig 2) configured to communicate with a remote entity, and each of the pods configured to connect to the communication system when the pod is connected to the vehicle.

Regarding 13, Akaba et al. also teach each of the pods comprises a first power source (9, fig 1) and each of the vehicles comprise a second power source (110, fig 1), each of the pods configured to use the second power source to supply power to the pod and deactivate the first power source when the pod is connected to the vehicle.

Regarding 15, Lawrence also disclose at least one of the one pods and at least one of the one vehicles (seen in fig 2) are configured to provide conditioned air from the vehicle to the pod.


Allowable Subject Matter
s 16-20 are allowed.
Claims 3, 6-7 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montjoye discloses an air launched cruise. P.J. Madon discloses flying platform unit. Jackson disclose a vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612